UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7352



LEROY S. DOTSON, JR.,

                                              Plaintiff - Appellant,

          versus


TOMLIN FERGUSON, Former Plant Manager; RICKY
JOHNSON,    Plant   Manager;   MARK   ALLEN,
Superintendent;   ROB   OLSON,   Matt  Build
Supervisor,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
03-1183-DKC)


Submitted:   December 18, 2003            Decided:   January 15, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy S. Dotson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leroy S. Dotson, Jr., seeks to appeal the district

court’s order dismissing his action brought pursuant to 42 U.S.C.

§ 1983 (2000).     We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

           Parties in a civil action where the United States is not

a party, are accorded thirty days after the entry of the district

court’s final judgment or order to note an appeal.    Fed. R. App. P.

4(a)(1)(A).    However, a court may extend the appeals period for

fourteen days upon a party’s timely motion to reopen the appeal

period.   Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order reopening the time for Dotson

to file a notice of appeal was entered on the docket on July 7,

2003, affording Dotson until July 21, 2003, to file a notice of

appeal.   Fed. R. App. P. 4(a)(6).      However, Dotson’s notice of

appeal was dated August 20, 2003, and filed on August 21, 2003.

Because Dotson failed to file a timely notice of appeal within the

extended fourteen-day appeal period, we dismiss the appeal for lack

of jurisdiction.   We dispense with oral argument because the facts




                               - 2 -
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -